DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s response filed on 03/29/2022. Claims 5-6, 8, 12-14, 18-20, and 24-26 have been cancelled. Claims 1-4, 7, 9-11, 15-17, 21-23 and 27-32 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966) that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.
Claims 1-4, 7, 9-11, 15-17, 19, 21-23 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse (US20170132633), Hart et al, (US 20080243702) “Hart” and further in view of Blanco et al, (US20150312111) “Blanco”.

3.	Regarding claim 1, Whitehouse teaches A method, comprising: 
determining, by a computer based system, a valid customer identity of a customer based on an identification credential matching (e.g. identifier) customer data from a database (e.g. centralized authority); ([0123] At an operation 508, a token redemption request is obtained from the payee user by the centralized payment authority. In one implementation, the act of receiving the token for redemption from the payee user will provide sufficient information to identify the payee user's secured payment account with the centralized authority (e.g. by sending via its account on its merchant application, etc.). However, in some implementations, the payment token may optionally include an identifier that identifies the payee user's secured payment account with the centralized payment authority, which may serve to further identify into which account the secured payment is to be credited.)
wherein the generation control condition specifies at least [an amount] for which the electronic payment token is authorized to be generated; ([0120] Method 500 may be interpreted as an exemplary implementation of a secured payment from the perspective of a centralized payment authority, e.g., through one or more computing devices. Regarding FIG. 5 and method 500, at an operation 502, a token generation request is obtained from a payer user by a centralized payment authority. The token generation request authorizes a first amount to be debited from the payer user's secured payment account and requests generation of a payment token that is redeemable by a payee user for the first amount. In some implementations, operation 502 is performed by a token request component the same as or similar to token request component 28 (shown in FIG. 1 and described herein.)
receiving, by the computer based system, a request (e.g. token request) to generate the electronic payment token from at least one of an issuer web app or an issuer native app (e.g. token generation component), ([0046] The computer program components may include but are not limited to a token request component 28 (e.g., to initiate secured payment token request from a centralized payment authority), a token generation component 29 (e.g., to generate a secured payment token at the centralized payment authority), and/or other components.)
 wherein the request comprises (e.g. token request) at least an identification of  the parent transaction account of the customer, a monetary value of the electronic payment token, and a customer defined authorization control, ([0021] The payment token may include a digitally-signed data stream, which provides enhanced security for the payment token, including the payment amount (as described in more detail herein). [0120] Method 500 may be interpreted as an exemplary implementation of a secured payment from the perspective of a centralized payment authority, e.g., through one or more computing devices. Regarding FIG. 5 and method 500, at an operation 502, a token generation request is obtained from a payer user by a centralized payment authority. The token generation request authorizes a first amount to be debited from the payer user's secured payment account and requests generation of a payment token that is redeemable by a payee user for the first amount. In some implementations, operation 502 is performed by a token request component the same as or similar to token request component 28 (shown in FIG. 1 and described herein.)
wherein the customer defined authorization control defines a condition (e.g. amount) upon which an electronic payment token is authorized by the customer as a payment in a transaction, wherein the customer defined authorization control includes a transaction amount limit; ([0021] The payment token may include a digitally-signed data stream, which provides enhanced security for the payment token, including the payment amount (as described in more detail herein). [0120] Method 500 may be interpreted as an exemplary implementation of a secured payment from the perspective of a centralized payment authority, e.g., through one or more computing devices. Regarding FIG. 5 and method 500, at an operation 502, a token generation request is obtained from a payer user by a centralized payment authority. The token generation request authorizes a first amount to be debited from the payer user's secured payment account and requests generation of a payment token that is redeemable by a payee user for the first amount. In some implementations, operation 502 is performed by a token request component the same as or similar to token request component 28 (shown in FIG. 1 and described herein.)
wherein the electronic payment token comprises a token identification (ID) and the customer defined authorization control encoded in the electronic payment token; ([0061] In one example implementation, a payment token may include a combination of the originating (payer's) secured payment account number (or other unique identifier) and the token count for that account that is associated with a particular secured payment transaction. In some implementations, such a combination may be used to identify uniquely an individual secured payment transaction and/or the specific payment token generated. In some implementations, the payment token may include the token count.
associating, by the computer based system, the electronic payment token to the parent transaction account of the customer; ([0020] A system architecture including a centralized backbone may provide enhanced security mechanisms for the payment tokens, the secured payment accounts, and the ensuing transactions, such as to confirm its authenticity, confirm the amount to be credited or debited, and to insure that a token can be used once and only once and in accordance with the payer's or payee's prescribed parameters. It should be appreciated that, in the implementations described herein, the secured payment account serves to replace other financial accounts (not to provide access to or initiate transactions with other financial accounts of the payer). Likewise, the payment token represents actual currency, such that when generated it has financial value associated therewith and upon transfer to the recipient, no additional transactions with other financial accounts or services are required--the recipient simply needs to present the token to a centralized payment authority to initiate the credit to the recipient's secured payment account and thus effect a funds transfer.)
transmitting, by the computer based system and via the tokenization engine, the electronic payment token to the customer mobile device after the generation control condition is satisfied; and ([0125] At an operation 512, responsive to verification of authenticity, the payment token is redeemed by depositing the second amount into the payee user's secured payment account. In some implementations, operation 512 is performed by a token redemption component the same as or similar to token redemption component 31 (shown in FIG. 1 and described herein).
reconciling, by the computer based system, a payment authorization request to the parent transaction account responsive to the condition defined in the customer defined authorization control being satisfied, wherein the payment authorization request comprises the token ID and a transaction amount ([0021] The payment token may include a digitally-signed data stream, which provides enhanced security for the payment token, including the payment amount (as described in more detail herein). [0125] At an operation 512, responsive to verification of authenticity, the payment token is redeemed by depositing the second amount into the payee user's secured payment account. In some implementations, operation 512 is performed by a token redemption component the same as or similar to token redemption component 31 (shown in FIG. 1 and described herein).
generating, by the computer based system and via a tokenization engine, the electronic payment token […], the generation control condition of the customer defined generation control being satisfied, and the request to generate the electronic payment token, ([0104] In some implementations, element 291 may be used to present a newly generated payment token (which may be received from a transceiver component and/or generated by a token generation component as described elsewhere herein), such as via the user interface 290. In some implementations, element 291 may present a two-dimensional barcode that represents a payment token via the user interface 290. [0105] By way of non-limiting example, a payee user may use element 291 to scan a barcode, which is displayed to the payee user on his computing device. Element 291 may be used to receive the token from the payer user.)

Whitehouse does not explicitly teach each element of:
implementing, by the computer based system, a customer defined generation control associated with a parent transaction account
wherein the customer defined generation control indicates a generation control condition upon which an electronic payment token is authorized to be generated by the customer
in response to the valid customer identity,
time of day range and a geo-fenced boundary 

However, Hart, teaches:
implementing, by the computer based system, a customer defined generation control (e.g. information) associated with a parent transaction account (e.g. parent), ([0053] The user of the token may be the user that caused the token to be generated or some other user (e.g., a parent may generate a token to be used by his son or daughter). [0082] When generating a token, a user may specify information that is to be used for generating the token using input devices 812.)
wherein the customer defined generation control indicates a generation control condition (e.g. to be used by a son or daughter) upon which an electronic payment token is authorized to be generated by the customer, ([0053] The user of the token may be the user that caused the token to be generated or some other user (e.g., a parent may generate a token to be used by his son or daughter). [0082] When generating a token, a user may specify information that is to be used for generating the token using input devices 812.)
in response to the valid customer identity, ([0066] In one embodiment, authentication may involve using the authorization information to validate the identity of the user using the token or who generated the token.)
wherein the generation control condition specifies at least a [proximity (e.g. place/bookstore) and/or time condition (e.g. time limit)] for which the electronic payment token is authorized to be generated; ([0041] A user may optionally specify an expiration time limit for the token to be generated. The user may also specify other pieces of information to be associated with the token to be generated. [0099] A college student needs money for books and rent. The student's parents create digital tokens for rent and for the bookstore for specific books and other needs of the student. The parents may email the digital tokens to the student. The student prints out the digital tokens. The printed tokens may then be provided by the student to the landlord, bookstore, etc. The vendors get their money and the student gets a place to live and books (but does not get the stereo). The parents are happy because the money is spent for its intended purpose (and not for the stereo desired by the student).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the transmission and communication Whitehouse, the authentication and the generating conditions (by parent, for child, correct location and time limit) of Hart in order to verify the identity of the customer from a database for proof against fraud, irresponsible and accidental requests.

Neither Whitehouse nor Hart explicitly teach ‘time of day or geo-fenced boundary’, however Blanco teaches:
time of day range and a geo-fenced boundary ([0034] If the new event entity/incident does not occur within or near a geo-fence and/or within a time window of a current event entity/incident, then at 420, the server node creates a virtual event entity/incident (i.e., a fictitious event or incident that does not currently exist) with an appropriate geo-fence and time window and creates a token for the virtual event entity/incident.)
receiving, by the computer based system, global positioning location data from a customer mobile device; ([0035] FIG. 5 illustrates a flow diagram of a method for assigning an event entity token to an event entity/incident in accordance with some embodiments. At 505, a server node determines that a geo-fence and/or time window for an existing event entity/incident has changed, or the server node determines that a new event entity/incident has been created. At 510, the server node determines whether a location and time associated with the existing event entity/incident or the new event entity/incident overlaps with a virtual event entity/incident already created by the server node.)
verifying (e.g. associating), by the computer based system, the global positioning location data [as satisfying the generation control condition] by evaluating a proximity of the global positioning location data from the customer mobile device against the geo-fenced boundary [for the generation control condition]; ([0034] If the new event entity/incident does not occur within or near a geo-fence and/or within a time window of a current event entity/incident, then at 420, the server node creates a virtual event entity/incident (i.e., a fictitious event or incident that does not currently exist) with an appropriate geo-fence and time window and creates a token for the virtual event entity/incident. At 425, the server node associates the new event entity/incident with the virtual event entity/incident.)
receiving, by the computer based system, a current time of day corresponding to the global positioning location data from the customer mobile device (e.g. server node 102a); (Fig. 1, [0019] Consider, for example, that server node 102a is associated with incident 108a, node 102b is associated with user 104b and vehicle 106b, node 102c is associated with user 104c and incident 108c, and node 102d is associated user 104d and vehicle 106d, as shown in FIG. 1. [0035] FIG. 5 illustrates a flow diagram of a method for assigning an event entity token to an event entity/incident in accordance with some embodiments. At 505, a server node determines that a geo-fence and/or time window for an existing event entity/incident has changed, or the server node determines that a new event entity/incident has been created. At 510, the server node determines whether a location and time associated with the existing event entity/incident or the new event entity/incident overlaps with a virtual event entity/incident already created by the server node.)
verifying, by the computer based system, the current time of day [as satisfying the time of day range] by evaluating the current time of day against the time of day range [for the generation control condition]; ([0035] If the location and time associated with the existing event entity/incident, or the new event entity/incident, does not overlap with a virtual event entity/incident, then at 515 the server node creates a token for the existing or new event entity/incident. If the location and time associated with the existing event entity/incident or new event entity/incident overlaps with a virtual event entity/incident, then at 520 the server node converts the virtual event entity/incident to the existing or new event entity/incident. At 525, the server node adjusts the geo-fence and/or the time window, if needed, to minimize overlapping event entities/incidents.)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the transmission and communication Whitehouse, the authentication and the generating in response to verification of Hart and the time/geo-location monitoring of Blanco in order to verify the identity of the customer from a database for proof against fraud and accidental requests. 
	In regards to claims 9 and 15, system claim 9 and CRM claim 15 correspond generally to method claim 1, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 2, Whitehouse, in view of Hart and further in view of Blanco, teaches: The method of claim 1, wherein the customer defined authorization control further comprises;
	at least one of a date range, an authorized variance, a merchant limitation, a single use limitation, a multi-use limitation, a declining balance limitation, or a transaction channel ([0008] In some implementations, performance of payments and/or secured payment transactions may include issuing a token generation request for generation of a payment token that is redeemable for a first amount and authorizes the first amount to be debited from an account of a payer user, receiving the payment token, and transferring the payment token to a payee user. [0060] In some implementations, a payment token may be designed, intended, configured for, and/or restricted to a single payment, a single use, and/or a single secured payment transaction.)
	In regards to claims 10 and 16, system claim 10 and CRM claim 16 correspond generally to method claim 2, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 3, Whitehouse, in view of Hart and further in view of Blanco, teaches: The method of claim 1, wherein the customer defined generation control comprises;
	at least one of a date range, or a date horizon control, ([0093] In some implementations, payment tokens may be redeemable only for a limited time. For example, a payer user may determine and/or select a time limit, time window, and/or other duration such that redemption of a particular payment token is allowed for a limited time and not allowed after expiration of the limited time. Such time limitations may provide increased security by limiting the possibility of interception and/or other fraud to the time period in which a payer user expects to use the token (and/or expects the token to be used). Time limitations may be set by a payer user and/or payee user, configured separately for each new token generation or set as a default for all applicable tokens generated, or in other implementations may be set automatically by the centralized payment authority).
In regards to claims 11 and 17, system claim 11 and CRM claim 17 correspond generally to method claim 3, and recites similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 4, Whitehouse, in view of Hart and further in view of Blanco, teaches: The method of claim 1, wherein generating the electronic payment token further comprises;
	storing, by the computer based system and via the tokenization engine, an expanded set of token controls comprising the customer defined authorization control as token data and associating the token data to the electronic payment token based on the token ID ([0027] Scenario 2: Tom wishes to transfer funds to his son, John, who is at college 2000 miles away. He creates a payment token for $500 (e.g., initiates a payment token request with the centralized payment authority and receives a digitally signed 2D barcode in return, like that describe in the above examples and in more detail herein) and prints it in PDF format (or other image format). In one example, Tom may email the PDF to John. In another example, the payment application executed on Tom's mobile device or PC may be configured to transfer the token directly to John, or to request the centralized authority to transfer the payment token to John rather than to Tom (but likely with confirmation of the same to Tom). John may optionally print the payment token PDF and bring it to the nearest post office, USPS Contract Station, or any other local office or branch operable to redeem secured payment tokens disclosed herein, or otherwise bring a mobile device having stored thereon the payment token. The postal clerk scans the barcode and initiates a redemption transaction with the centralized payment authority (which may in this example be a postal authority) to determine whether it is authentic and not previously redeemed).
 	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that when a token is stored (as in the above example), it is stored with an identification attached.
In regards to claims 10 and 16, system claim 10 and CRM claim 16 correspond generally to method claim 4, and recites similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 7, Whitehouse, in view of Hart and further in view of Blanco, teaches: The method of claim 1, wherein 
	transmitting is in response to the generation control condition defined by the customer defined generation control ([0008] In some implementations, performance of payments and/or secured payment transactions may include issuing a token generation request for generation of a payment token that is redeemable for a first amount and authorizes the first amount to be debited from an account of a payer user, receiving the payment token, and transferring the payment token to a payee user.)

Regarding claim 21, Whitehouse, in view of Hart and further in view of Blanco, teaches: The method of claim 1, wherein 
	the customer defined authorization control further comprises a date range for which the electronic payment token is authorized to be used as the electronic payment of the transaction ([0093] In some implementations, payment tokens may be redeemable only for a limited time. For example, a payer user may determine and/or select a time limit, time window, and/or other duration such that redemption of a particular payment token is allowed for a limited time and not allowed after expiration of the limited time. Such time limitations may provide increased security by limiting the possibility of interception and/or other fraud to the time period in which a payer user expects to use the token (and/or expects the token to be used). Time limitations may be set by a payer user and/or payee user, configured separately for each new token generation or set as a default for all applicable tokens generated, or in other implementations may be set automatically by the centralized payment authority).
	In regards to claims 22, system claim 22 corresponds generally to method claim 21, and recites similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 23, Whitehouse, in view of Hart and further in view of Blanco,  teaches: The method of claim 1, wherein 
	the customer defined authorization control further comprises a specification of a merchant and a specification [of a geographical location] for the merchant for which the electronic token is authorized to be used as the payment of the transaction ([0048] In some implementations, the one or more attributes may include an amount associated with a secured payment transaction. For example, the amount may be an amount to be debited from a user's secured payment account. The amount may be pertinent to a prospective secured payment transaction. For example, the price for a prospective purchase may be presented to a prospective purchaser by a POS or otherwise by a merchant from which the purchase is to be made. For example, a merchant may cause a name and/or identifier of the merchant and/or the merchant's account to be presented to a prospective purchaser. The purchaser may use this presented information in performing a secured payment transaction, e.g., a purchase from the merchant. It is appreciated that in some implementations, merchant information is not required for requesting the generation of a payment token by the user, but instead may be presented, if at all, for the benefit of the payer (e.g., record keeping, etc.).
	Whitehouse does not explicitly recite ‘geographical location’, however, Blanco from a same or analogous art, teaches ‘Geographical location’:  [0035] FIG. 5 illustrates a flow diagram of a method for assigning an event entity token to an event entity/incident in accordance with some embodiments. At 505, a server node determines that a geo-fence and/or time window for an existing event entity/incident has changed, or the server node determines that a new event entity/incident has been created.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the transmission and communication Whitehouse, the generating in response to verification of Hart and the location data of Blanco in order to verify the identity of the customer from a database for proof against fraud and accidental requests, to insure that individuals from outside the geographic boundaries and time slots are not attempting access without authorization.

15.	Regarding claim 24, Whitehouse, in view of Hart and further in view of Blanco, teaches: The method of claim 1, wherein 
	the customer defined generation control further comprises a [geofenced] generation control ([0037] IBI protocols can serve as the basis for secured payment protocols and generating the digitally signed payment tokens, as discussed in more detail herein).
	Whitehouse does not explicitly recite ‘geographical location’, however, Blanco from a same or analogous art, teaches ‘Geographical location’:  [[0035] FIG. 5 illustrates a flow diagram of a method for assigning an event entity token to an event entity/incident in accordance with some embodiments. At 505, a server node determines that a geo-fence and/or time window for an existing event entity/incident has changed, or the server node determines that a new event entity/incident has been created. 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the transmission and communication Whitehouse, the generating in response to verification of Hart and the location data of Blanco in order to verify the identity of the customer from a database for proof against fraud and accidental requests, to insure that individuals from outside the geographic boundaries and time slots are not attempting access without authorization.
	In regards to claims 25 and 26, system claim 25 and article of manufacture claim 26 correspond generally to method claim 24, and recites similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 27, Whitehouse, in view of Hart and further in view of Blanco, teaches: The system of claim 9, wherein 
	generating the electronic payment token further comprises storing an expanded set of token controls (e.g. control register) comprising the customer defined authorization control (e.g. attributes) as token data and associating the token data to the electronic payment token based on the token ID (e.g. unique identifier or token count) ([0061] By way of non-limiting example, a secured payment account may include or have associated or stored therewith, but is not limited to, multiple registers and other information, such as but not limited to a descending register, an ascending register, a control register (other registers may be included or substituted for those described explicitly herein), a meter serial number, a piece count, and/or other information. In some implementations, a secured payment account may include or have associated therewith a token count…In one example implementation, a payment token may include a combination of the originating (payer's) secured payment account number (or other unique identifier) and the token count for that account that is associated with a particular secured payment transaction. In some implementations, such a combination may be used to identify uniquely an individual secured payment transaction and/or the specific payment token generated. In some implementations, the payment token may include the token count.)
	In regards to claim 30, article of manufacture claim 30 corresponds generally to system claim 27, and recites similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 28, Whitehouse, in view of Hart and further in view of Blanco, teaches: The system of claim 9, wherein 
	the customer defined authorization control further comprises a specification of a merchant and a [third party financial account] for which the electronic payment token is authorized to be used as the payment of the transaction ([0024] In accordance with various implementations described herein, this scenario could be accomplished in much the same manner, whereby the payer has a secured payment account with accessible funds (such as a pre-funded/debit account) and the recipient (e.g., a merchant) has a merchant or recipient account that has associated with it a third party financial account or accounts authorized for depositing or otherwise transferring funds thereto by the centralized payment authority. For example, when issuing a payment, upon generating a token the payer's account at the centralized payment authority is debited, and when submitting the received payment token for authentication and credit, the recipient's third party financial account is credited or funds are otherwise transferred thereto by the centralized payment authority. In this manner, recipients may have ready access to funds received by payment tokens without having to rely solely upon the concept of digitized payment tokens issued by the centralized payment authority to liquidate or otherwise utilize received funds.)
	Whitehouse does not explicitly teach ‘geographical location’, however, Blanco, teaches:
	the customer defined authorization control further comprises a specification of a merchant and a specification of a geographical location for the merchant for which the electronic payment token is authorized to be used as the payment of the transaction ([0035] FIG. 5 illustrates a flow diagram of a method for assigning an event entity token to an event entity/incident in accordance with some embodiments. At 505, a server node determines that a geo-fence and/or time window for an existing event entity/incident has changed, or the server node determines that a new event entity/incident has been created. At 510, the server node determines whether a location and time associated with the existing event entity/incident or the new event entity/incident overlaps with a virtual event entity/incident already created by the server node.)
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the transmission and communication Whitehouse, the generating in response to verification of Hart and the location data of Blanco in order to verify the identity of the customer from a database for proof against fraud and accidental requests, to insure that individuals from outside the geographic boundaries and time slots are not attempting access without authorization.
	In regards to claim 31, article of manufacture claim 31 corresponds generally to system claim 28, and recites similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 29, neither Whitehouse nor Blanco explicitly teach GPS sensor or accelerometer sensor, however, Hart teaches:
	the location data is obtained from a GPS sensor or an accelerometer sensor of the customer mobile device ([0023] For example, in some cases system 100 also may include a global positioning system (GPS) sensor to identify a location at which the system is present. [0033] Motion system 115 collects data related to acceleration and angular velocity and magnetic north using a combination of an accelerometer, gyroscope, and magnetometer, in an embodiment. From this data, a high-level activity feature set ([a], [bi], [cj], [dk]) may be extracted that corresponds to the magnitude of motion present during the sample collection.)
	Examiner considers that the portion of the limitation that recites " the location data is obtained from a GPS sensor or an accelerometer sensor of the customer mobile device" is non-functional because is merely describes, at least in part, where the location data is coming from, however, applicant is not positively reciting a step where the devices collecting the location data is/are utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the transmission and communication Whitehouse, the generating in response to verification of Hart and the location data of Blanco in order to verify the identity of the customer from a database for proof against fraud and accidental requests, to insure that individuals from outside the geographic boundaries and time slots are not attempting access without authorization.
	In regards to claim 32, article of manufacture claim 32 corresponds generally to system claim 29, and recites similar features in method form, and therefore are rejected under the same rationale.
Response to Arguments
	On pages 14-18 of the response, applicant suggests that the prior art of reference do not read to the claim limitations. Applicant argues:
	implementing, by the computer based system, a customer defined generation control associated with a parent transaction account, wherein the customer defined generation control indicates a generation control condition upon which an electronic payment token is authorized to be generated by the customer, wherein the generation control condition specifies at least a time of day range and a geofenced boundary for which the electronic payment token is authorized to be generated; 

	Examiner acknowledges applicant’s arguments but respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., digitally signed, uniquely serialized currency packets…also referred to as “payment tokens”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore the arguments are not persuasive.

On pages 18-19 of the response, applicant suggests that the prior art of reference do not read to the claim limitations. Applicant argues:
As such, Blanco in combination with Whitehead and Cornelius fails to teach or suggest a method involving and electronic token and an electronic token payment having customer defined generation controls that include a geofenced generation control including… 

Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has searched the claims and has not found language matching the above limitation allegedly unsupported by prior art. Because applicant’s remarks do not address the exact language of the claims nor the cited portions of Whitehouse or Blanco, they are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included [Ricarda Weber-Digital Payment Systems; Kevin Larathy-Transaction Token Issuer; James Reno (CA2482558) Mobile Account Authentication Service; Krishnaiah (US20170063840) Optimizing Tokens for Identity Platforms; Le Saint (US20150372811) Efficient methods for Authenticated Communication; Lonni (US20170316405) Virtual Token Accounts; Ronca (US20170091721) Account Tokenization; Maenpaa (US20170270557) Tokenization for Reward Data; Hammad (US10049360) Secure Payment Information].
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685